Title: From Thomas Jefferson to John Page, 20 January 1763
From: Jefferson, Thomas
To: Page, John


                    
                        Dr. Page
                        Shadwell Jan. 20th. 1763.
                    
                    I have been thinking this half hour how to begin my letter and cannot for my soul make it out. I wish to the Lord one could write a letter without any beginning for I am sure it allways puzzles me more than all the rest of it. And to tell you the plain truth I have not a syllable to write to you about. For I do not conceive that any thing can happen in my world which you would give a curse to know, or I either. All things here appear to me to trudge on in one and the same round: we rise in the morning that we may eat breakfast, dinner and supper and go to bed again that we may get up the next morning and do the same: so that you never saw two peas more alike than our yesterday and to-day. Under these circumstances what would you have me say? Would you that I should write nothing but truth? I tell you I know nothing that is true. Or would you rather that I should write you a pack of lies? Why unless they were more ingenious than I am able to invent they would furnish you with little amusement. What can I do then? Nothing, but ask you the news in your world. How have you done since I saw you? How did Nancy look at you when you danced with her at Southal’s? Have you any glimmering of hope? How does R. B. do? What do you think of my affair, or what would you advise me to do? Had I better stay here and do nothing, or go down and do less? Or in other words had I better stay here while I am here, or go down that I may have the pleasure of sailing up the river again in a full-rigged flat? Inclination tells me to go, receive my sentence, and be no longer in suspence: but, reason says if you go and your attempt proves unsuccesful you will be ten times more wretched than ever. In my last to you dated Fairfeilds Dec: 25th I wrote to you of the losses I had sustained; in the present I may mention one more which is the loss of the whites of my eyes, in the room of which I have got reds, which give me such exquisite pain that I have not attempted to read any thing since a few days after Jack Walker went down, and God knows when I shall be able to do it. I have some thoughts of going to Petersburg if the actors go there in May. If I do, I do not know but I may keep on to Williamsburg as the birthnight will be near. I hear that Ben: Harrison has been to Wilton: let me know his success. Have you an inclination to travel, Page? Because if you have I shall be glad of your company. For you must know that as soon [as t]he Rebecca (the name [I] intend to give the vessel above mentioned) is completely  finished I intend to hoist sail and away. I shall visit particularly England Holland France Spain Italy (where I would buy me a good fiddle) and Egypt and return through the British provinces to the northward home. This, to be sure, would take us two or three years and if we should not both be cured of love in that time I think the devil would be in it. After desiring you to remember me to acquaintances below, male and female I subscribe myself Dr Page Your friend and servant
                    
                        T: Jefferson
                    
                 
                    P. S. Feb: 12th. As I was disappointed in sending the above at the time I expected I think I have a right to add a postscript half as long as the letter at least. In a letter from Jack Walker received since writing the above he assures me the small pox is in town, so you may scratch out that sentence of my letter wherein I mentioned coming to Williamsburgh so soon. I have heard that poor Nancy wandered from home not long since in the night, and that it was supposed to be occasioned by a fit of the Hystericks, however if she did, and if what you told me about the West-Indian and her was true, I ascribe it to a different cause, and would not draw my bet with J: Edmunds for a bottle of claret. [My] eyes still continue [as red a]s ever, and if they were to begin to mend now I should not expect to be […] any thing this month. The small-pox being in town will open an inexhaustible fund of news for you to write me. Miss Willis is to be married next week to Dangerfield. Why cannot you and I be married too, Page, when and to whom we would chuse? Do you think it would cause any such mighty disorders among the planets? Or do you imagine it would be attended with such very bad consequences in this bit of a world, this clod of dirt, which I insist is the vilest of the whole system? No body knows how much I wish to be with you, ‘sed non ita facto datum.’ Remember me to Brown, to Willis, to W: Armistead, and to every body else. When is Brown to be married? Is there no probability of either you or Willis’s paying the infant of arrack we betted? I shall begin to curse you very soon if you do not write to me. You can not complain that you want opportunities since you need only put a letter in the post-office at any time and I shall soon get it. I verily beleive Page that I shall die soon, and yet I can give no other reason for it but that I am tired with living. At this moment when I am writing I am scarcely sensible that I exist. Adieu Dear Page.
                    
                        T: Jefferson
                    
                 
                    P. S. March 11th. Being again disappointed and too indolent to transcribe the letter I add another postscript. Since writing […]  I have heard the w[hole] story of Nancy’s misfortune, as also of her [recov]ery. If you are in Williamsburg write to me by the bearer who stays in town a day. I am Dr. Page yours &c.,
                    
                        T: Jefferson
                    
                